

117 HR 4824 IH: Stop Copay Overpay Act
U.S. House of Representatives
2021-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4824IN THE HOUSE OF REPRESENTATIVESJuly 29, 2021Ms. Houlahan (for herself and Mr. Reschenthaler) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo amend title 10, United States Code, to direct the Secretary of Defense to limit copayments for outpatient visits for mental health or behavioral health under the TRICARE program, and for other purposes.1.Short titleThis Act may be cited as the Stop Copay Overpay Act.2.Limitation on copayments for outpatient visits for mental or behavioral health under TRICARE program(a)Limitation on mental or behavioral health copayments(1)LimitationChapter 55 of title 10, United States Code, is amended by inserting after the item relating to section 1075a the following new section:1075b.TRICARE program: limitation on copayments for certain mental or behavioral health visits(a)Limitation on copaymentsNotwithstanding any other provision under this chapter, the Secretary of Defense may not charge to a covered individual a copayment in an amount greater than the amount described in subsection (b) for an outpatient visit for mental health or behavioral health under the TRICARE program, regardless of whether such outpatient visit is furnished by a specialty care provider. (b)Amount describedThe amount described in this subsection is the amount of a copayment that would be charged to the covered individual under the TRICARE Program for an outpatient visit for primary care services during the year in which the covered individual is being charged pursuant to subsection (a).(c)Covered individual definedIn this section, the term covered individual means any individual enrolled under the TRICARE program, regardless of the beneficiary category of the individual with respect to such program or the duty status of the individual..(2)Clerical amendmentThe table of sections for such chapter is amended by inserting after the item relating to section 1075a the following new section:1075b. TRICARE program: limitation on copayments for certain mental or behavioral health visits..(3)ApplicabilityThe amendments made by this subsection shall apply with respect to outpatient visits for mental or behavioral health occurring on or after the date of the enactment of this Act.(b)Temporary limitation on other specialty care copayments(1)Temporary limitationDuring the one-year period beginning on the date of the enactment of this Act, the Secretary of Defense may not increase the amount of a copayment charged to a covered individual for any service described in paragraph (2) beyond the amount that the Secretary would have charged to the covered individual for such service during fiscal year 2021.(2)Services describedA service described in this paragraph is a service—(A)that is furnished to a covered individual by a specialty care provider under the TRICARE program; and(B)that is not covered under section 1075b of title 10, United States Code, as added by subsection (a).(3)ApplicabilityThe limitation on copayments specified in paragraph (1) shall apply with respect to specialty care received on or after the date of the enactment of this Act.(c)Report on effects of limitationsNot later than one year after the date of the enactment of this Act, the Secretary shall submit to the Committees on Armed Services of the House of Representatives and the Senate a report on how the limitation under section 1075b of title 10, United States Code (as added by subsection (a)) has affected, or may affect, the health care system of the Department of Defense. Such report shall include—(1)any findings by the Secretary as to whether the limitation under such section 1075b may result in an increase in copayments charged for services described in subsection (b)(2) after the period specified in subsection (b)(1) concludes; and(2)recommendations by the Secretary on how to avoid such an increase, as applicable.(d)DefinitionsIn this section:(1)The term covered individual has the meaning given such term in section 1075b of title 10, United States Code, as added by subsection (a).(2)The term TRICARE program has the meaning given such term in section 1072 of such title.